DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.  In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to focus the application. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 8 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 of copending Application No. 16/550327 in view of Creamer et al (U.S. Pat. 8713574).

Instant Application (16/550313)
U.S. Application No. 16/550327
1. A system comprising:
at least one computing device comprising at least one processor and at least one data store;
machine readable instructions stored in the at least one data store, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least:
monitor a computing environment to identify graphics processing unit (GPU) data for a plurality of virtual GPU (vGPU) enabled GPUs of the computing environment;

generate, based on the GPU data, a configured GPU list comprising a plurality of configured GPUs in increasing order of configured vGPU profile memory, the configured GPU list specifying a configured vGPU profile for a respective configured GPU;
generate, based on the GPU data, an unconfigured GPU list of a plurality of unconfigured GPUs, the unconfigured GPU list specifying a total GPU memory for a respective unconfigured GPU;
receive a vGPU request comprising a GPU memory requirement; and
assign the vGPU request to a vGPU of a GPU identified based on a first fit that satisfies the GPU memory requirement from: the configured GPU list, or the unconfigured GPU list.

1. A system comprising:
at least one computing device comprising at least one processor and at least one data store;
machine readable instructions stored in the at least one data store, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least:
monitor a computing environment to identify graphics processing unit (GPU) data for a plurality of virtual GPU (vGPU) enabled GPUs of the computing environment;

receive a plurality of vGPU requests, a respective vGPU request comprising a GPU memory requirement;
determine GPU configurations to accommodate at least a subset of the plurality of vGPU requests, the GPU configurations being determined based on an integer linear programming (ILP) vGPU request placement model;
apply configured vGPU profiles to at least a subset of the vGPU enabled GPUs, wherein a plurality of vGPUs are created based on the configured vGPU profiles; and
assign the respective vGPU request to a vGPU of the plurality of vGPUs.



Claim 1 of the copending Application No. 16/550327 discloses substantially every element of claim 1 of the instant application.  
In particular, the claim 1 of instant application, as mapped out in corresponding bolded sections above, is substantively similar claim 1 of copending Application No. 16/550327.  
The copending application does not explicitly teach that the configured GPUs are sorted in increasing order of configured vGPU profile memory.  However, it does teach configuring GPUs based on an ILP request placement model, which according to the specification configures GPU according to priorities of vGPU memory requirements ([0035]).  Therefore, the copending application implicitly teaches sorting of vGPU profile memory in increasing order.



However Creamer teaches GPU data, an unconfigured GPU list of a plurality of unconfigured GPUs, the unconfigured GPU list specifying a total GPU memory for a respective unconfigured GPU (col 6 lines 16-42, col 4 line 56 - col 5 line 2, col 6 lines 13-15 based on the monitored data a free pools of unconfigured cores can be created, each core of the free pool has the totality of its local memory available for configuration); and assign the vGPU request to a vGPU of a GPU identified based on a first fit that satisfies the GPU memory requirement from: the configured GPU list, or the unconfigured GPU list (Fig. 4, col 8 lines 21-40, col 4 lines 13-25 a soft co-processor is selected from an appropriate pool).
It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of copending application and Creamer because both are directed towards allocation of multiple processors to service different kind of requests.  One with ordinary skill in the art would be motivated to incorporate the teachings of Creamer into that of the copending application because Creamer teaches a way to improve efficiency of allocation of multiple processors to 

As per claims 8 and 15 they are method and product versions of claim 1 of the instant application that disclose similar substantive subject matter as claim 1.  Therefore, they are also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1, 8 and 15 it is not clear what the "configured GPU list" can be (e.g. a listing of "vGPU profile memory"; or a mapping of the "vGPU profile memory" to "GPUs").  Furthermore, it is not clear if the list contains a singular "configured vGPU profile" for a particular "configured GPU", or there is a profile for every configured GPU. Is there one "vGPU profile" per "GPU" or multiple to one?

	It is also not clear how the "GPU" is configured (e.g. according to the "vGPU profile"; or any other ways to configure a GPU such as assigning it to a user).  Similarly it is not clear how a GPU is "unconfigured" (e.g. it is not used; or it doesn't have a vGPU profile; or it is a reconfigurable processor that is not programmed). Furthermore, it is not clear if the "vGPU profile memory" is part of the "vGPU profile" or if it is a memory that stores the "vGPU profile".
	It is not clear if the "total GPU memory" is a total of all of the "unconfigured GPUs" or just all the memory available for one "unconfigured GPU".
	It is not clear if the "assign[ment]" is uses both lists or it only uses the "configured GPU list" exclusively or the "unconfigured GPU list" exclusively based on a user selection.
	It is not clear how a "vGPU of a GPU" can be "identified" from the "unconfigured GPU list" since the "unconfigured GPU list" appears to contain GPUs that doesn't have vGPUs.

As per claim 3, 10 and 17 it is not clear if the "first fit" is the only fit or it is also a fit on the "configured GPU list".  Furthermore, it is not clear if the "supported vGPU profile" is the same as the "configured vGPU profile", or it is a completely new profile.  It is not clear how the "particular supported vGPU profile" can comprise a "lowest memory reservation" of itself when there is just "one supported vGPU profile".  Finally, it is not clear if the "particular" and the "at least 

As per claims 1 and 7 it is not clear how the “virtual time sources” are “adjusted” (e.g. they are shifted forward or backwards; or the tick rate of them are adjusted).

As per claims 4-6, 8 and 9 it is not clear what the "access" can be (e.g. read access; or write access).

As per claim 14, it is not clear if the "set of supported GPU profiles" are "vGPU profiles" or not (e.g. they are just total memory available for different ones of the GPUs).
 
The dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 103 over Creamer et al (U.S. Pat. 8713574) in view of Suresh (U.S. Pub. 2019/0019267) and in further view of Featonby et al (U.S. Pat. 10255652).

As per claim 1 Creamer teaches the invention substantially as claimed including a system comprising: at least one computing device comprising at least one processor and at least one data store; machine readable instructions stored in the at least one data store, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least (Fig. 1, col 3 lines 15-52, col 12 lines 5-8):
	monitor a computing environment to identify processing unit data for a plurality of virtual graphics-processing-capable processor enabled processing units of the computing environment (col 6 lines 16-42, col 4 lines 16-49 usage of soft co-processors, that are associated with physical cores, are monitored to determine how to distribute them into different pools; the soft co-processors can be configured to perform any function including rendering/processing or video coding/decoding functions);
	generate, based on the processing unit data, a configured processing unit list comprising a plurality of configured processing units based on configured virtual processor profile, the configured processing unit list specifying a configured virtual processor profile for a respective configured processing unit (col 6 lines 16-42, col 4 lines 26-56 based on the monitored data different pools of cores can be created, each configured as a soft co-processor to perform a service or function assigned to the pool; the service or function can be any function such as rendering/processing or video coding/decoding functions);
	generate, based on the processing unit data, an unconfigured processing unit list of a plurality of unconfigured processing units, the unconfigured processing unit list specifying a total processing unit memory for a respective unconfigured processing unit (col 6 lines 16-42, col 4 line 56 - col 5 line 2, col 6 lines 13-15 based on the monitored data a free pools of unconfigured cores can be created, each core of the free pool has the totality of its local memory available for configuration);
	receive a virtual graphics-processing-capable processor request comprising a processing unit requirement (Fig. 4, col 8 lines 15-21 a request for a soft co-processor that requires a core to be configured to perform a particular function is received); and
	assign the virtual graphics-processing-capable processor request to a virtual graphics-processing-capable processor of a processing unit identified based on a first fit that satisfies the processing unit requirement from: the configured processing unit list, or the unconfigured processing unit list (Fig. 4, col 8 lines 21-40, col 4 lines 13-25 a soft co-processor is selected from an appropriate pool).

	Creamer does not explicitly teach that the processing unit can be a GPU and the virtual graphics-processing-capable processor can be a vGPU; that the configured processing unit list is sorted in increasing order of configured vGPU profile memory, specifying a total GPU memory for a respective unconfigured GPU; and that the processing unit requirement can be a GPU memory requirement.

	However Suresh explicitly teaches that the processing unit can be a GPU and the virtual graphics-processing-capable processor can be a vGPU ([0002], [0005] modern computing devices have processing units, besides CPU, such as GPUs, and the GPUs have associated virtual GPUs that perform graphics processing functions); that the configured processing unit list is sorted in increasing order of configured GPU profile processing capacity ([0006], [0087], [0091], [0092] GPUs are ranked according to their processing capacity; the ranking can obviously be a sorting in either increasing or decreasing order).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Creamer and Suresh since both contain teachings directed towards allocation of resources to perform graphics processing functions (Creamer col 4 lines 26-35).  One with ordinary skill in the art would be motivated to incorporate the teachings of Suresh into that of Creamer because Suresh further improves the efficiency of allocation of resources to perform graphics processing functions ([0002]). 

	Creamer as modified by Suresh does not explicitly teach that that the processing capacity that is used to create the sorted listing of GPUs can be related to vGPU profile memory; and that the processing unit requirement can be a GPU memory requirement.

	However Featonby explicitly teaches that that the processing capacity that is used to create the sorted listing of GPUs can be related to vGPU profile memory (col 15 
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Featonby and Creamer as modified by Suresh since both contain teachings directed towards allocation of resources to perform graphics processing functions (Creamer col 4 lines 26-35).  One with ordinary skill in the art would be motivated to incorporate the teachings of Featonby into that of Creamer as modified by Featonby because Suresh further improves the cost efficiency of allocation of resources to perform graphics processing functions (col 3 lines 18-40). 

As per claim 2 Creamer as modified by Suresh and Featonby teaches identify the GPU based on the first fit that satisfies the GPU memory requirement from the configured GPU list, the first fit being identified based on the configured vGPU profile for the GPU (Creamer col 4 lines 19-36 a soft co-processor can be selected from a pool of cores that are configured as virtual graphics processors; Featonby col 13 lines 20-35, col 14 lines 19-29, col 16 lines 50-55, col 19 lines 6-20 virtual graphics processors that best fit a memory requirement is selected).

As per claim 4 Creamer as modified by Suresh and Featonby teaches in response to the GPU being configured to a particular supported vGPU profile, remove the GPU from the unconfigured GPU list and add the GPU to the configured GPU list, wherein the increasing order of configured vGPU profile memory is maintained for the allocated from cores that are removed from the free pool of cores; Suresh [0086], [0091], [0092] graphics processors that are made available are ranked).

As per claim 5 Creamer as modified by Suresh and Featonby teaches receive a plurality of vGPU requests comprising corresponding GPU memory requirements generate a vGPU request list based on the plurality of vGPU requests, wherein the vGPU request list is sorted in increasing order of the corresponding GPU memory requirements of the plurality of vGPU requests (Suresh [0064], [0068], [0070], [0072], [0088], [0103] a plurality of rendering requests, each with its own requirements, are received and are classified as high or low processing capacity requests; the classified requests can obviously be in a list form and sorted from low to high; Featonby col 15 lines 43-47, col 15 line 56 - col 16 line 3 the requirements can be memory requirements); and
	assign the plurality of vGPU requests to GPUs, wherein the plurality of vGPU requests are assigned in order according to the vGPU request list (Suresh [0103] logical GPUs are mapped to requests based on their classification).

As per claim 6 Creamer as modified by Suresh and Featonby teaches receive a plurality of vGPU requests comprising corresponding GPU memory requirements; generate a vGPU request list based on the plurality of vGPU requests, wherein the vGPU request list is sorted in decreasing order of the corresponding GPU memory requirements of the plurality of vGPU requests (Suresh [0064], [0068], [0070], [0072], rendering requests, each with its own requirements, are received and are classified as high or low processing capacity requests; the classified requests can obviously be in a list form and sorted from high to low; Featonby col 15 lines 43-47, col 15 line 56 - col 16 line 3 the requirements can be memory requirements); and
	assign the plurality of vGPU requests to GPUs, wherein the plurality of vGPU requests are assigned in order according to the vGPU request list (Suresh [0103] logical GPUs are mapped to requests based on their classification).

As per claim 7 Creamer as modified by Suresh and Featonby teaches wherein the unconfigured GPU list is sorted in increasing order of the total GPU memory (Creamer col 4 lines 13-25 all the non-primary-CPU processing cores that are available to perform some service or function are placed in respective pools including a free pool of unconfigured processing cores; Suresh [0086], [0091], [0092] all available non-primary-CPU processing cores are enumerated and ranked based on their processing capacity; it would be obvious to one with ordinary skill in the art prior to the effective filling date of the invention to see that this means Creamer as modified by Suresh teaches that all of the pools of Creamer are ranked/sorted; Featonby col 15 lines 43-47, col 15 line 56 - col 16 line 3 processing capacity of processing cores can be related to size of memory of the processing cores ).

As per claims 8, 9 and 11-14 they are method versions of system claims 1, 2 and 4-7.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those service or function are placed in respective pools including a free pool of unconfigured processing cores; Suresh [0086], [0091], [0092] all available non-primary-CPU processing cores are enumerated and ranked based on their processing capacity; it would be obvious to one with ordinary skill in the art prior to the effective filling date of the invention to see that this means Creamer as modified by Suresh teaches that all of the pools of Creamer are ranked/sorted and that the processing cores of the free pool can be sorted according to their processing capacity; Featonby col 15 lines 43-47, col 15 line 56 - col 16 line 3 processing capacity of processing cores can be related to size of memory, such as memory reservation size, of the processing cores ).

As per claims 15, 16 and 18-20 they are method versions of system claims 1, 2 and 4-6.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1, 2 and 4-6, respectively.

Allowable Subject Matter
Claims 3, 10 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198